EXHIBIT E
                                                                September 13, 2021

VIA EMAIL

W. Craig Robertson III
Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington KY 40507-1746
Email: wrobertson@wyattfirm.com

        Re: In the Matter of Robert A. Baffert

Dear Mr. Robertson:

       On September 10, 2021, according to published media reports, you and Clark 0. Brewster
made the following statements on behalf of Robert A. Baffert, in response to the notice of hearing,
statement of charges and hearing rules and procedures served on him in the above referenced
proceeding:

* "The federal court in New York enjoined NYRA from enforcing its suspension of Mr. Baffert
pending a conclusion of that suit," Robertson said. "That suit has not been concluded. As such,
this is an improper attempt by NYRA to circumvent the judge's ruling. We will address it
accordingly."

* "New York's action, initially, was to do the same thing Churchill [Downs] did," said Clark
Brewster, another attorney that represents Baffert and Zedan Racing Stables. "But the federal
judge said, 'No, that doesn't conform with constitutionalfair play and due process; you're not
going to do that.'"

* "My attitude is, and Craig's is too, is let's look at the facts, the law, and try to reason, but ifyou
can't and you have unreasonable people, then we have to have other people make decisionsfor
them, maybe a judge," Brewster said.

       So there is no confusion or misunderstanding, Mr. Baffert is not currently under suspension
at any NYRA racetrack. Contrary to your assertion, NYRA is not seeking to "enforce" the May
17, 2021 letter temporarily suspending him. Mr. Baffert is free to enter and stable horses at
Belmont Park, Aqueduct Racetrack and the Saratoga Race Course, just as he has been for the past
two months. That status will remain in effect, pending the final outcome of the instant proceeding,
in accordance with NYRA's hearing rules and procedures.


                                                                                                     EXHIBIT
Page 2 of 2




            NYRA's May 17, 2021 letter is no longer in effect, and NYRA does not now or in the
    future intend to enforce or otherwise invoke that letter, as the basis for any action taken against
    Mr. Baffert. The instant proceeding, by which NYRA seeks to bar Mr. Baffert from entering and
    stabling horses at the racetracks, was independently commenced pursuant to NYRA's common
    law and regulatory authority to exclude licensees, subject to the strictures of constitutional due
    process, and in full compliance with the U.S. District Court's order and memorandum, dated July
    14, 2021, in Bob Baffert v. The New York Racing Association, Inc.

                                                                           Very truly yours,

                                                                                      ,44 Ogr-44

                                                                           Melanie Sims Frank
                                                                           Deputy General Counsel

    cc:       Robert A. Baffert (via email)
              Henry M. Greenberg (via email)




      The New York Racing Association, Inc. I 110-00 Rockaway Blvd. Jamaica, NY 11417 I (718) 659-2328 I dorourke@nyrainc.com I www.nyra.com

                                 CT                MIAMI
                                                   V PARK                                                    NYRABT
